Citation Nr: 0738071	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  02-03 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) for the period from February 
12, 1998, to May 15, 2000.

2.  Entitlement to an effective date earlier than May 16, 
2000, for the award of  a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by: Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The veteran had active service from September 1981 to August 
1985.

In February 1998, the RO denied a rating in excess of 50 
percent for PTSD.  The veteran filed a notice of disagreement 
(NOD) with this decision later that month.  The RO did not at 
that time issue a statement of the case (SOC). 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision in which 
the RO granted a 70 percent rating for PTSD, effective May 
16, 2000, and granted a TDIU, also effective May 16, 2000.  
The veteran filed a NOD with the TDIU effective date in 
August 2001, and the RO issued a SOC as to this issue in 
March 2002.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in March 2002.

In November 2002, the Board remanded the case for issuance of 
a SOC as to the claim for a rating in excess of 50 percent 
for PTSD.  In March 2004, the RO issued a SOC, denying a 
rating in excess of 50 percent from February 12, 1998 to May 
15, 2000, and in excess of 70 percent from May 16, 2000.  The 
veteran filed a substantive appeal in April 2004.

In September 2005, the Board denied the claim for a rating in 
excess of 50 percent for PTSD from February 12, 1998, to May 
15, 2000, the claim for a rating in excess of 70 percent for 
PTSD from May 16, 2000, and the claim for an earlier 
effective date for a TDIU.  The veteran, in turn, appealed 
the Board's decision to the United States Court of Appeals 
for Veteran Claims (Court).

In March 2007, counsel for the veteran and the VA Secretary 
filed a Joint Motion with the Court to vacate and remand a 
portion of the September 2005 Board decision.  By Order dated 
March 2007, the Court granted the Joint Motion, vacating that 
portion of the September 2005 Board decision that denied the 
claim for a rating in excess of 50 percent for PTSD from 
February 12, 1998 to May 15, 2000, and for an effective date 
earlier than May 16, 2000 for assignment of a TDIU, and 
remanding these matters to the Board for further proceedings 
consistent with the Joint Motion. [Parenthetically, the Board 
notes that the parties to the joint motion specifically 
indicated that the veteran was not contesting that portion of 
the Board decision that denied a rating in excess of 70 
percent for PTSD from May 16, 2000].

As a final preliminary matter, the Board notes that the 
veteran was initially represented by an attorney whose 
authority to represent VA claimants was revoked, and the 
veteran proceeded pro se before the Board at the time of the 
Board's September 2005 remand.  The veteran subsequently 
retained the law firm of the attorney listed on the title 
page of this decision, pursuant to a fee agreement that has 
been filed with the Board and associated with the veteran's 
claims file.

The Board's decision on the claim for a rating in excess of 
50 percent for PTSD, for the period from February 12, 1998 to 
May 15, 2000, is set forth below.  The claim for an effective 
date earlier than May 16, 2000 for the assignment of a TDIU 
due to service-connected disabilities is addressed in the 
remand following the order; this matter is being remanded to 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim decided herein has been accomplished.

2.  For the period from February 12, 1998, to May 15, 2000, 
the veteran's PTSD was been manifested by poor hygiene, 
occasional thoughts of suicide, frequent depression, and 
difficulty in adapting to work and securing and maintaining 
employment.




CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 70 percent rating for PTSD, for the 
period  from February 12, 1998, to May 15, 2000, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In a July 2007 letter, the veteran's attorney argued that the 
evidence of record supported a 70 percent rating for PTSD, 
for the period from February 12, 1998 to May 15, 2000, thus 
indicating that such a rating would fully satisfy the veteran 
with regard to this claim.  Such satisfaction is also 
indicated by the decision of the veteran and his attorney not 
to seek a rating higher than 70 percent from May 16, 2000.  
In view of the favorable disposition on the matter on appeal, 
the Board finds that all necessary  notification and 
development action to fairly adjudicate this matter  has been 
accomplished.


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  Where there is 
a question as to which of two rating shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  As noted above, only the rating for the veteran's 
PTSD for the period from February 12, 1998 to May 15, 2000 is 
now at issue. Although the ratings for veteran's PTSD have 
been assigned under Diagnostic Code 9411, the actual criteria 
for rating the veteran's disability is set forth in a General 
Rating Formula for evaluating psychiatric disabilities other 
than eating disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 50 percent rating 
is assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long and short-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing or 
maintaining effective work and social relationships).

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as school, 
work, family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

The issue here is thus whether the veteran's PTSD 
symptomatology more nearly approximated the criteria required 
for the 50 percent rating or 70 percent rating for the period 
from February 12, 1998 to  May 15, 2000.  Affording the 
veteran the benefit of the doubt,  the Board finds that his 
PTSD symptoms the criteria for a 70 percent rating for this 
time period are met.  38 C.F.R. §§ 3.102, 4.3 (2007).

As noted by the parties to the joint motion, the following 
evidence reflects that the veteran had multiple symptoms in 
the criteria for a 70 percent rating: an April 1998 letter 
from the veteran's Vet Center counselor indicating that the 
veteran's ability to cope with and manage his PTSD 
symptomatology was minimal and he had not been able to secure 
employment; a July 1998 Vet Center record documenting that 
the veteran had occasional thoughts of suicide; 1999 
employment records indicating that the veteran had been 
employed for three months, but that his work was 
unsatisfactory and he could not follow through on contract 
specifications; a September 2000 letter from the veteran's 
friend, who reported that he had observed the veteran's poor 
hygiene and slovenly home, as well as repetitive cycles or 
losing jobs and looking for work.  See Joint Motion, at 3-4.  
The Board notes that the veteran's friend is competent to 
testify as to his observations of events and symptomatology.  
See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  In 
addition, the Vet Center counselor also indicated in his 
April 1998 letter that the veteran was frequently depressed.

Thus, although other evidence of record reflects that the 
veteran's PTSD was manifested, primarily, by frequent 
depression, mood swings, sleep disturbance (to include 
nightmares), and difficulties with socializing and 
interpersonal relationships-symptomatology similar to that 
in the criteria for a 50 percent rating-the poor hygiene, 
occasional thoughts of suicide, frequent depression, and 
difficulty in adapting to work and securing and maintaining 
employment noted above are similar to the symptoms included 
in the criteria for a 70 percent rating.  

Thus, in this case, there is  an approximate balance of 
positive and negative evidence as to the degree of 
disability, i.e., a reasonable doubt.  See 38 C.F.R. § 3.102 
(2007).  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  

Given the above discussion, and  resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
criteria for a  70 percent rating for  PTSD, for the period 
from February 12, 1998 to May 15, 2000, are met.


ORDER

A 70 percent rating for PTSD, for the period from February 
12, 1998, to May 15, 2000, is granted, subject to the legal 
authority governing the payment of compensation benefits.


REMAND

The parties to the joint motion also agreed that the claim 
for an earlier effective date for the TDIU should be remanded 
to the Board because it is inextricably intertwined with the 
claim for a rating in excess of 50 percent for PTSD from 
February 12, 1998 and May 16, 2000.  See Joint Motion, p. 4.

As indicated above, in the March 2001 rating decision, the RO 
increased the rating for PTSD to 70 percent, effective May 
16, 2000, and granted a TDIU effective that same date.  The 
RO assigned this effective date because it was the date of 
the TDIU claim.  In addition, May 16, 2000 was the first date 
on which the veteran satisfied the threshold percentage 
requirements for assignment of a TDIU on a schedular basis.  
See 38 C.F.R. § 4.16(a) (2007).  Under that regulation, a 
TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  The only other disabilities for which the veteran has 
been granted service connection are right toe injury 
residuals, rated as 10 percent disabling, and right thumb 
injury residuals, rated as  noncompensable.  Thus, when the 
veteran's rating for PTSD was 50 percent (prior to May 16, 
2000), he did not meet the minimum percentage requirements 
for a TDIU under 38 C.F.R. § 4.16(a), and, hence, was not 
eligible for a TDIU on a schedular basis.

However, as the Board's decision herein has increased the 
rating for the veteran's PTSD to 70 percent from February 12, 
1998,  that is now the date on which he is eligible for a 
TDIU on a schedular basis.  The Board also notes that, when a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and also submits 
evidence of unemployability, VA must consider a claim for a 
TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).]  Thus, because: (1) the Board's decision has 
rendered the veteran eligible for a schedular TDIU at an 
earlier date, (2) the veteran filed a February 1998 NOD with 
the rating decision of that same month denying a rating in 
excess of 50 percent (thus indicating that, at that time, he 
was seeking the highest rating possible for PTSD), and (3) 
the veteran had previously submitted Social Security 
Administration (SSA) records indicating that he was 
unemployable, the RO should, in the first instance, determine 
whether the veteran is entitled to an effective date earlier 
than May 16, 2000 for the award of a TDIU.

Accordingly, this  matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should adjudicate the claim 
for an effective date earlier than May 
16, 2000, for the award of a  TDIU,  in 
light of all pertinent evidence and legal 
authority, to include the Roberson case 
cited above.

2.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


